Case: 1:19-cv-03171 Document #: 1-8 Filed: 05/10/19 Page 1 of 4 PageID #:228




                                                                  Exhibit F
  Case: 1:19-cv-03171 Document #: 1-8 Filed: 05/10/19 Page 2 of 4 PageID #:229




                                                                                                    Brian J. Brandstetter
                                                                                              Assistant General Counsel
                                                                                         bbrandstetter@wentwood.com
                                                                                                Direct Dial: 817-349-7345


                                                      December 17, 2018

VIA E-MAIL
DDavenport@Winthrop.com

David A. Davenport, Esq.
Winthrop & Weinstine, P.A.
225 South Sixth Street
Suite 3500
Minneapolis, Minnesota 55402


Re:     Urban Danville Limited Partnership (the 'Partnership")
        Urban 8 Danville Corporation (the General Partner" or the 'GP")
        Vermilion House Apartments (the 'Project" or the Property")
       Nationwide Affordable Housing Fund 4, LLC, formerly known as Nationwide
       Affordable Housing Fund IV: A Provident Tax Credit Fund, LLC (the Fund")
       SCDC, LLC (the Special Limited Partner" or the SLP")


Dear Mr. Davenport:

       I am counsel for the Special Limited Partner. In a July 24, 2018 email from Andrew
Delman to Tami Holtz, attached to the Complaint in Urban 8 Fox Lake Corporation, et al. v.
Nationwide Affordable Housing Fund 4, LLC, et al., Court File No. 1:18-cv-06109 (N.D. Ill.),
Mr. Delman asserted that the General Partner had exercised a purchase option provided for in the
Urban Danville Limited Partnership Agreement of Limited Partnership dated August 15, 2003,
as amended (the LPA") and that it had transmitted a copy of the required appraisal in February
of 2018. Mr. Delman and your office were advised that no such appraisal or option exercise had
been received. Accordingly, on several occasions, it was requested, either to Mr. Delman
directly or through your office, that a copy of what was claimed to have been sent in February of
2018 be sent again. Despite requesting this information several times, it has not been
forthcoming. In fact, in an October 11, 2018, email to Marc Al, your law partner Christina Rieck


              2560 River Park Dr, Suite 320   Fort Worth, Texas 76116   Tel(817) 377-3311 Fax (817) 377-2426
  Case: 1:19-cv-03171 Document #: 1-8 Filed: 05/10/19 Page 3 of 4 PageID #:230



 David A. Davenport, Esq.
 Winthrop & Weinstine, P.A.
 December 17, 2018
 Page 2 of 3


 Loukas wrote that she was, "unclear why Wentwood [sic] is taking the position that they have
 not received communications from Mr. Delman." Then, after yet another request, Ms. Loukas
 stated in a November 15, 2018, email to Mr. Al that this item, "will be addressed in due course."
To date, it has not. Since the information has still not been received, it must be assumed that it
was never sent. In light of that fact, I now write on behalf of the Special Limited Partner to
request that the General Partner offer for sale and sell the Property pursuant to the terms of the
LPA.

        Section 6.5 (G) of the LPA provides as follows:

               G. If requested to do so by the Special Limited Partner at any time
               after the expiration of the option granted in Section 6.16 (or any
               later date to which the Partnership may have agreed with the Credit
               Agency to defer its opportunity to make such submission), the
               General Partners shall submit a written request to the Credit
               Agency to find a Person to acquire the Partnership's interest in the
               Property and/or take such other action permitted or required by the
               Code as the Special Limited Partner may reasonably request to
               effect a sale of the Property or to terminate the extended use
               commitment of Section 42(h)(6)(B) of the Code.

Likewise, Section 6.5 (H) of the LPA provides:

               H. If requested to do so by the Special Limited Partner at any time
               after the expiration of the option granted in Section 6.16, the
               General Partners shall offer the Property for sale.

Section 6.16 of the LPA defines the Option Period to be, "any time during the period beginning
with the expiration of the Compliance Period and ending on the date which is nine (9) months
from the expiration of the Compliance Period." The Compliance Period for the Property expired
on December 31, 2017. Because the General Partner did not exercise its Option (or has failed to
provide any evidence that it exercised its Option), the Option Period expired on September 30,
2018. Accordingly, pursuant to the provisions of Sections 6.5 (G) and 6.5 (H) of the LPA quoted
above, the Special Limited Partner hereby requests the General Partner to offer the Property for
sale and to sell the Property. Please note that Sections 6.5 (G) and 6.5 (H) both contain the
mandatory word "shall."
 Case: 1:19-cv-03171 Document #: 1-8 Filed: 05/10/19 Page 4 of 4 PageID #:231



 David A. Davenport, Esq.
 Winthrop & Weinstine, P.A.
December 17, 2018
Page 3 of 3


       We ask that the General Partner please keep Tami Holtz updated on the sale process and
provide her with all relevant documentation, such as any listing agreements with brokers, any
offers by prospective buyers, etc. Pursuant to Section 6.5 (G), we request that the General
Partner use a reputable national broker with significant experience marketing and selling LIHTC
properties. If you would like, we can recommend a broker or brokers to assist in the sale of the
Property.


                                             Sincerely,




                                             Brian Brandstetter




cc:    Dave Sebastian, President, Wentwood Capital Advisors (via e-mail)
       Tami Holtz, Wentwood Capital Advisors, L.P. (via e-mail)
